DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments dated 7/29/2021 are acknowledged.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Line 19 of claim 1 recites that “the base section comprises four, five, six, or eight vertical holes”.  The specification does not discuss a holding pin whose base section comprises four, five, six 
Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 21 recites that “the drainage hole comprises…a bottom opening formed in a bottom surface of the wafer clamp, and claim 21 recites that “the front opening [of the drainage hole] is larger than the bottom opening”.  Applicant’s specification does not teach an embodiment wherein the drainage hole comprises a bottom opening formed in a bottom surface of the wafer clamp and wherein the front opening of the drainage hole is larger than the bottom opening.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Lines 9-11 of claim 1 recite “wherein each holding pin of the four, five, six, or eight holding pins…comprises a base section”.  In other words, lines 9-11 recite that a plurality of base sections are present.  The problem is that line 12 of claim 1 recites “wherein the base section”, and it is not clear which of the plurality of base sections is being referenced.  This problem repeats in line 19 of claim 1, where “the base section” is recited without it being clear which “base section” is being referred to.  For purposes of examination, it was presumed that applicant meant “wherein [[the]] each base section and [[the]] its respective protruding clamp section are non-movable with…” in lines 12-13 of claim 1, and it was presumed that applicant meant “wherein [[the]] each base section comprises…” in line 19 of claim 1.
Lines 9-12 of claim 1 recite “wherein each holding pin of the four, five, six, or eight holding pins…comprises…a clamp section”.  In other words, lines 9-12 recite that a plurality of clamp sections are present.  The problem is that line 12 of claim 1 recites “the clamp section”, and it is not clear which of the plurality of clamp sections is being referenced.  This problem repeats in line 13 of claim 1, where “the clamp section” is recited without it being clear which “clamp section” is being referred to.  For purposes of examination, it was presumed that applicant meant “wherein [[the]] each base section and [[the]] its respective protruding clamp section are non-movable with…” in lines 12-13 of claim 1, and it was presumed that applicant meant to write “[[the]] wherein each
Line 4 of claim 9 recites “the plurality of openings”.  However, it is not clear if this phrase refers to a single plurality of openings on a single holding pin (after all, lines 1 and 2 of claim 9 recite that each holding pin has its own “plurality of openings”) or if the phrase “the plurality of openings” of line 4 refers to all the openings on all of the plurality of holding pins.    
Lines 5-6 of claim 12 recite “wherein each integral wafer clamp of the six integral wafer clamps…comprises a clamp section”.  In other words, lines 5-6 recite that a plurality of clamp sections are present.  The problem is that line 8 recites “the clamp section”, and it is not clear which “clamp section” is being referred to.  Similarly, lines 5-7 of claim 12 recite “wherein each integral wafer clamp of the six integral wafer clamps…comprises…a base section”.  In other words, lines 5-7 of claim 12 recite that a plurality of base sections are present.  The problem is that line 8 of claim 12 recites “the base section”, and it is not clear which “base section” is being referred to.  For purposes of examination, it was presumed that applicant meant the following for lines 2-9 of claim 12: 
a wafer chuck configured to secure a silicon wafer thereon, the wafer chuck comprising a supporting base and six integral wafer clamps distributed on the supporting base wherein each integral wafer clamp and its neighboring integral wafer clamps are positioned 60° apart, wherein each integral wafer clamp of the six integral wafer clamps is fixed to the supporting base via a respective threaded bolt and comprises a base section and a clamp section protruding therefrom, wherein each clamp section has a recess area configured to touch an outer edge of the silicon wafer, and wherein each base section and its respective protruding clamp section are non-movable with respect to each other
Lines 17 and 18 of claim 12 recite that “each integral wafer clamp comprises…a first drainage hole”.  The problem is that line 19 of claim 12 recites “wherein the first drainage hole has…” and it is not clear which “first drainage hole” is being referred to.  For purposes of examination, it was presumed that applicant meant to write “wherein [[the]] each first drainage hole has…” in line 19 of claim 12.  This issue recurs in lines 21-24 of claim 12 (and in claims 14-16), where the phrase “the first drainage hole” appears even though applicant probably meant “each first drainage hole”.   
Lines 5-6 of claim 12 recite that “each integral wafer clamp of the six integral wafer clamps is fixed to the supporting base via a threaded bolt”, which (in light of the specification) implies that there are multiple threaded bolts, but, later, in line 15 of claim 12, applicant recites “the threaded bolt” and it is not clear which “threaded bolt” is being referred to.  For purposes of examination, it was presumed that applicant meant the equivalent of saying “a respective threaded bolt” in line 6 of claim 12 and “the respective threaded bolt” in line 15 of claim 12.  Line 16 of claim 12 also recites “the threaded bolt” and once again it is not clear which “threaded bolt” is being referred to.  Claim 17 also recites “the threaded bolt”, and it is not clear which “threaded bolt” is being referred to.  
Lines 5-7 of claim 12 recite that “each integral wafer clamp…comprises a clamp section having a recess area”.  The problem is that claim 14 recites “the recess area” and it is not clear which “recess area” is being referred to. 
Notes on Case
.  Applicant is encouraged to call the examiner if any of the 35 USC § 112 rejections require clarifications.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
November 18, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714